Citation Nr: 1638544	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-18 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico

THE ISSUE

Entitlement to an effective date prior to February 7, 2003, for the grant of service connection for a skin disability, to include psoriasis, pruritus, atopic dermatitis, and neurodermatitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971 with service in the Republic of Vietnam, for which he received a Combat Infantry Badge.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which in pertinent part, denied an earlier effective date for service connection for psoriasis.

The Board observes that the Veteran has been variously diagnosed with atopic dermatitis, neurodermatitis, and pruritus.  The December 2015 VA examiner opined that the Veteran's current diagnosis of pruritus and neurodermatitis is a progression of the service-connected psoriasis.  Accordingly, the Board finds it appropriate to expand the scope of his claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has recharacterized the Veteran's claim as reflected on the title page.


FINDINGS OF FACT

1.  In May 2009 the Board denied an effective date earlier than February 7, 2003, for the grant of service connection for a skin disability; this decision was not appealed.

2.  The Veteran's claim for an earlier effective date was received by the RO on February 14, 2011.


CONCLUSIONS OF LAW

1.  The May 2009 Board decision denying entitlement to an effective date earlier than February 7, 2003, for service connection for a skin disability, is final. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1100 (2015).  

2.  As this is a freestanding earlier effective date claim, there is no error of law or fact alleged, and the appeal is dismissed.  38 U.S.C.A. § 7105 (d)(5) (West 2014). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that an earlier effective date for service connection for a skin disability is warranted because his psoriasis and skin problems were incurred in and aggravated by his active duty service.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The Veteran has pursued a claim of entitlement to service connection for a skin disability since 1971.  The claim was previously denied on multiple occasions, before being granted in April 2005.  The Veteran filed a claim for an earlier effective date for service connection in January 2006, which was denied by the Board in May 2009.  The Board's decision denying an earlier effective date is final.  38 U.S.C.A. § 7104.

Subsequently, in a February 2011 correspondence, the Veteran again requested retroactive benefits for his skin disability, which the RO correctly interpreted to be an earlier effective date claim.  The RO issued a rating decision in part denying entitlement to an earlier effective date for service connection of psoriasis as there was no regulatory provision that allowed the grant of service connection prior to the Veteran's February 7, 2003, claim.  Specifically, the RO explained that there was no evidence of a clear and unmistakable error and that VA had not received relevant official service department records which had existed when VA first decided the claim.  The Veteran submitted a September 2011 NOD, and the issue of an earlier effective date for service connection for a skin disability was developed on appeal.

As the May 2009 Board decision was final, the Veteran had recourse at the time of the prior Board decision denying an earlier effective date for a grant of service connection for a skin disability, which was to appeal to the Veterans Court.  After denial by the Board, an attempt to now, almost two years after the Board decision, again request an earlier effective date for service connection is without merit and must be dismissed as a freestanding claim for an earlier effective date.  Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Rudd v. Nicholson, 20 Vet. App. 296 (Fed. Cir. 2006).

The Board notes that a final Board decision is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7104; Rudd, 20 Vet. App. at 296.  In this case, a motion for CUE has not been filed with the Board,  and accordingly is not before the Board.  Furthermore, the Veteran has not provided or submitted any evidence which could be construed as such.  Rather, his contentions regarding an onset in and causation due to active duty service have remained the same and thus were previously before the Board.  Accordingly, the May 2009 Board decision is a legal bar to an effective date prior to the date of the claim to reopen the issue of entitlement to service connection for a skin disability, and the claim must be dismissed. 38 U.S.C.A. § 7105 (d)(5).


ORDER

Entitlement to an effective date prior to February 7, 2003, for the grant of service connection for a skin disability is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


